 

 

 

Case 7:19-cv-09671-NSR Document 9 Filed 03/04/20 Page1of1 ,

THE LAW OFFICES OF GERRY MCMAHON, LLC

Special Education Attorneys Licensed in New York and Connecticut

100 Mill Plain Road, Suite 301 ;
Gerry McMahon Danbury, CT 06811 (203) 942-2430 Tel.

www. attorneyspecialeducationctny.com

 

Two Overhill Road, Suite 400
Scarsdale, NY 10583

March 3, 2020 Tar net Reed af Cont odyourned

The Honorable Nelson S. Roman C, ow Marck & _ ert ont | mee (3,
Federal Building and United States Courthouse Lo2o ak 10. c0 am. Chewte © Hoe

300 Quarropas St. Cit rer sted Lo dermnuache +Hthye

White Plains, NY 10601-4150

Sent via Facsimile to (914) 390-4179 (\Ray. Y, wre

RE: KMetal v. Katonah-Lewisboro Union Free School District,
Case Number: 7:19-cv-09671-NSR SO ORDERED;
Initial Case Conference Scheduled March 6, 2020 at 10:10 a.m. f “ Saath
REQUEST FOR ADJOURNMENT / RESCHEDULE s

 
 

f

 

HON, NELSONS. ROMAN :
Dear Judge Roman, UNITED STATES DISTRICT JUDGE

On behalf of the Plaintiffs, I respectfully request adjournment of the initial case
conference in the referenced case and rescheduling to an alternate date due to a previously
scheduled all day administrative hearing in Connecticut at which I am committed to attend as
counsel for the Petitioners. This is the Plaintiffs’ first such request.

After conferring with and obtaining the consent of the Defendant’s Counsel, Attorneys
Daniel Petigrow and Stephen L. Banks, we offer the following mutually agreeable alternative
Thursday / Friday dates: Thursday, March 12, Friday, March 13, Thursday, March 19, Friday,
March 20.

 

Sincerely,
foottine AN WeWaher

Geraldine A. McMahon, Esq.
Attorney for Plaintiffs

a GAMIss-

  

 
